Fred J. Munder, J.
The defendant appeals from a judgment of conviction for driving while intoxicated. He contends that the information was defective because it did not set forth the facts constituting the crime charged against the defendant in that it did not categorically state the conclusive fact that he *47was intoxicated when he drove the vehicle. However, the information does set forth the facts from which the conclusion may be drawn and also states the offense. Nothing more is required to make the information sufficient in law.
Another ground of error is that the court did not inform the defendant, in accordance with section 369 of the Code of Criminal Procedure, that if he intended to challenge an individual juror, he must do so when the juror appears and before he is sworn. This omission by the court was not harmfully prejudicial to the defendant. That he was not prejudiced is more certainly found from the fact that he was represented on the arraignment and on the trial by eminent and experienced counsel, who not only knew of the rule but actually exercised the right to challenge individual jurors before they were sworn.
The defendant also claims that insufficient evidence of his intoxication was adduced on the trial. A reading of the record indicates that his guilt was clearly and conclusively established and that no error was committed in the admission of testimony.
The judgment of conviction is affirmed.